

























CHURCHILL DOWNS INCORPORATED


2016 OMNIBUS STOCK INCENTIVE PLAN







--------------------------------------------------------------------------------






CHURCHILL DOWNS INCORPORATED
2016 OMNIBUS STOCK INCENTIVE PLAN
1.Purpose. The purpose of the Churchill Downs Incorporated 2016 Omnibus Stock
Incentive Plan (the “Plan”) is to attract and retain employees and non-employee
directors for Churchill Downs Incorporated and its Subsidiaries and to provide
such persons with incentives and rewards for superior performance.
2.Definitions. As used in this Plan, the following terms shall be defined as set
forth below:
2.1.“Award” means any Option, Stock Appreciation Right, Restricted Shares,
Restricted Share Units, Performance Shares, Performance Units or Performance
Cash granted under the Plan.
2.2.“Award Agreement” means an agreement, certificate, resolution or other form
of writing or other evidence approved by the Committee which sets forth the
terms and conditions of an Award. An Award Agreement may be in an electronic
medium, may be limited to a notation on the Company’s books and records and, if
approved by the Committee, need not be signed by a representative of the Company
or a Participant.
2.3.“Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of a Freestanding Stock Appreciation Right. Except in
the case of a Substitute Award, in no case shall the Base Price be less than the
Fair Market Value on the Grant Date of the Freestanding Stock Appreciation
Right.
2.4.“Board” means the Board of Directors of the Company.
2.5.“Change in Control” means the first to occur of the following events:
(a)
the acquisition, directly or indirectly, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a
"Person") of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of either the then outstanding voting
securities of the Company (the "Outstanding Company Common Stock") or the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (w) any acquisition directly from the Company, (x) any acquisition by
the Company or any of its subsidiaries, (y) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (z) any acquisition by any corporation
pursuant to a transaction which complies with clauses (A), (B) and (C) of
subsection (c) of this definition;

(b)
during any twenty-four (24) month period, individuals who, as of the beginning
of each period, constitute the Board (the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the Effective Date whose
election, or nomination for election by the Company's shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;

(c)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the






--------------------------------------------------------------------------------






acquisition of assets of another entity (a "Corporate Transaction"), in each
case, unless, immediately following such Corporate Transaction, (A) all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such Corporate Transaction
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company's assets
either directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Corporate Transaction or employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-Outstanding Company Common Stock resulting from such
Corporate Transaction or the Outstanding Company Voting Securities resulting
from such Corporate Transaction, except to the extent that such ownership
existed prior to the Corporate Transaction, and (C) at least a majority of the
members of the Board resulting from the Corporate Transaction were members of
the Incumbent Board at the time of the execution of the initial plan or action
of the Board providing for such Corporate Transaction; or
(d)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

2.6.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.

2.7.“Committee” means the Compensation Committee of the Board.
2.8.“Company” means Churchill Downs Incorporated, a Kentucky corporation, or any
successor corporation.
2.9.“Deferral Period” means the period of time during which Restricted Share
Units are subject to deferral limitations under Section 8.
2.10.“Employee” means any person, including an officer, employed by the Company
or a Subsidiary.
2.11.“Fair Market Value” means the closing price for the Shares on the Grant
Date as reported on the Nasdaq Global Select Market or the principal securities
exchange on which the Shares are listed for trading or, if there were no sales
on such date, the closing price on the nearest preceding date on which sales
occurred, in each case, as reported in The Wall Street Journal or such other
source as the Committee deems reliable.
2.12.“Freestanding Stock Appreciation Right” means a Stock Appreciation Right
granted pursuant to Section 6 that is not granted in tandem with an Option or
similar right.
2.13.“Grant Date” means the date specified by the Committee on which a grant of
an Award shall become effective, which shall not be earlier than the date on
which the Committee takes action with respect thereto.
2.14.“Incentive Stock Option” means any Option that is intended to qualify as an
“incentive stock option” under Code Section 422 or any successor provision.
2.15.“Nonemployee Director” means a member of the Board who is not an Employee.





--------------------------------------------------------------------------------






2.16.“Nonqualified Stock Option” means an Option that is not intended to qualify
as an Incentive Stock Option.
2.17.“Option” means any option to purchase Shares granted under Section 5.
2.18.“Optionee” means the person so designated in an agreement evidencing an
outstanding Option.
2.19.“Option Price” means the purchase price payable upon the exercise of an
Option. In no case shall the Option Price be less than the Fair Market Value on
the Grant Date of the Option.
2.20.“Participant” means an Employee or Nonemployee Director who is selected by
the Committee to receive benefits under this Plan, provided that only Employees
shall be eligible to receive grants of Incentive Stock Options.
2.21.“Performance Award” shall mean any Award of Performance Cash, Performance
Shares or Performance Units awarded pursuant to Section 9.
2.22.“Performance Cash” shall mean any cash incentives awarded pursuant to
Section 9.
2.23.“Performance Objectives” means the performance objectives established
pursuant to this Plan for Participants who have received Awards. Performance
Objectives may be described in terms of Company-wide objectives or objectives
that are related to the performance of the individual Participant or the
Subsidiary, division, department or function within the Company or Subsidiary in
which the Participant is employed. Performance Objectives may be measured on an
absolute or relative basis. Relative performance may be measured by a group of
peer companies or by a financial market index. Any Performance Objectives
applicable to a Qualified Performance-Based Award shall be limited to specified
levels of or increases in the Company’s or Subsidiary’s return on equity,
earnings before or after deduction for all or any portion of interest, taxes,
depreciation, or amortization, whether or not on a continuing operations or an
aggregate or per share basis, net earnings per share, diluted earnings per
share, total earnings, earnings growth, return on capital, cost of capital,
return on assets, return on investment, return on equity, net customer sales,
volume, sales growth, gross profit, gross margin return on investment, share
price (including but not limited to, growth measures and total stockholder
return), operating profit, operating margin, net operating profit after taxes,
net earnings, cash flow (including, but not limited to, operating cash flow and
free cash flow), cash flow return on investment (which equals net cash flow
divided by total capital), financial return ratios, total return to
shareholders, market share, earnings measures/ratios, economic value added
(EVA), balance sheet measurements, asset growth, market share, internal rate of
return, increase in net present value or expense targets, “Employer of Choice”
or similar survey results, customer satisfaction surveys and productivity. Any
Performance Objectives that are financial metrics, may be determined in
accordance with United States Generally Accepted Accounting Principles or may be
adjusted when established to include or exclude any items otherwise includable
or excludable under GAAP. Potential adjustments include, but are not limited to:
(a) restructurings, discontinued operations, extraordinary items, and other
unusual, infrequently occurring or non-recurring charges or events, (b) asset
write-downs, (c) significant litigation or claim judgments or settlements, (d)
acquisitions or divestitures, (e) any reorganization or change in the corporate
structure or capital structure of the Company, (f) an event either not directly
related to the operations of the Company, Subsidiary, division, business segment
or business unit or not within the reasonable control of management, (g) foreign
exchange gains and losses, (h) a change in the fiscal year of the Company, (i)
the cumulative effects of tax or accounting changes in accordance with U.S.
generally accepted accounting principles, or (j) the effect of changes in other
laws or regulatory rules affecting reporting results. If the Committee
determines that a change in the business, operations, corporate structure or
capital structure of the Company, or the manner in which it conducts its
business, or other events or circumstances render the Performance Objectives
unsuitable, the Committee may modify such Performance Objectives or the related
minimum acceptable level of achievement, in whole or in part, as the Committee
deems appropriate and equitable; provided, however, that with respect to any
Qualified Performance-Based Award such modification may only be made to the
extent permissible under, and in a manner consistent with, Code Section 162(m).





--------------------------------------------------------------------------------






2.24.“Performance Period” means a period of time established under Section 9
within which the Performance Objectives relating to a Performance Share,
Performance Unit, Performance Cash, Restricted Share Units or Restricted Shares
are to be achieved.
2.25.“Performance Share” means a bookkeeping entry that records the equivalent
of one Share awarded pursuant to Section 9.
2.26.“Performance Unit” means a bookkeeping entry that records a unit equivalent
to $1.00 awarded pursuant to Section 9.
2.27.“Prior Plan” means the Company’s 2007 Omnibus Stock Incentive Plan.
2.28.“Qualified Performance-Based Award” means an Award or portion of an Award
that is intended to satisfy the requirements for “qualified performance-based
compensation” under Code Section 162(m). The Committee shall designate any
Qualified Performance-Based Award as such at the time of grant. In order for an
Award to constitute a Qualified Performance-Based Award, the following
conditions must be satisfied in a manner consistent with the requirements set
forth under Code Section 162(m) and Treasury regulations promulgated thereunder
(which requirements are incorporated herein by reference):
1.Payment of the Award must be contingent upon the attainment of one or more
pre-established, objective performance goals;
2.The performance goals must be established by the Company’s Compensation
Committee, which committee shall consist solely of two or more outside
directors;
3.Prior to payment, the shareholders of the Company must approve, in a separate
vote, the terms of the Award, including the applicable performance goals and the
maximum amount payable to the Participant; and
4.Prior to payment, the Compensation Committee must certify in writing that the
performance goals and any other material terms of the Award have been satisfied.
2.29.“Restricted Share Units” means an Award pursuant to Section 8 of the right
to receive Shares at the end of a specified Deferral Period (including, the
right to receive fully vested but deferred Share units).
2.30.“Restricted Shares” mean Shares granted under Section 7 subject to a
substantial risk of forfeiture.
2.31.“Shares” means shares of the Common Stock of the Company, no par value, or
any security into which Shares may be converted by reason of any transaction or
event of the type referred to in Section 12.
2.32.“Spread” means, in the case of a Freestanding Stock Appreciation Right, the
amount by which the Fair Market Value on the date when any such right is
exercised exceeds the Base Price specified in such right or, in the case of a
Tandem Stock Appreciation Right, the amount by which the Fair Market Value on
the date when any such right is exercised exceeds the Option Price specified in
the related Option.
2.33.“Stock Appreciation Right” means a right granted under Section 6, including
a Freestanding Stock Appreciation Right or a Tandem Stock Appreciation Right.
2.34. “Subsidiary” means a corporation or other entity in which the Company has
a direct or indirect ownership or other equity interest, provided that for
purposes of determining whether any person may be a Participant for purposes of
any grant of Incentive Stock Options, “Subsidiary” means any corporation (within
the meaning of the Code) in which the Company owns or controls directly or
indirectly more than 50 percent of the total combined voting power represented
by all classes of stock issued by such corporation at the time of such grant.
2.35.“Substitute Awards” shall mean Awards granted or Shares issued by the
Company in assumption of, or in substitution or exchange for, awards previously
granted, in each case by a company acquired by the Company or any Subsidiary or
with which the Company or any Subsidiary combines.
2.36.“Tandem Stock Appreciation Right” means a Stock Appreciation Right granted
pursuant to Section 6 that is granted in tandem with an Option or any similar
right granted under any other plan of the Company.





--------------------------------------------------------------------------------






3.Shares Available Under the Plan.
3.1.Reserved Shares Available for Awards. Subject to adjustment as provided in
Section 12, the maximum number of Shares that may be (i) issued or transferred
upon the exercise of Options or Stock Appreciation Rights, (ii) awarded as
Restricted Shares and released from substantial risk of forfeiture, (iii) issued
or transferred in payment of Restricted Share Units, Performance Shares or
Performance Units, or (iv) issued or transferred in payment of dividend
equivalents paid with respect to Awards, shall not in the aggregate exceed
800,000 Shares, less one (1) Share for every one (1) Share granted under the
Prior Plan after December 31, 2015. After the Effective Date of the Plan, no
awards may be granted under the Prior Plan.
3.2.Permitted Addbacks. If (i) any Shares subject to an Award are forfeited, an
Award expires or an Award is settled for cash (in whole or in part), or (ii)
after December 31, 2015 any Shares subject to an award under the Prior Plan are
forfeited, an award under the Prior Plan expires or is settled for cash (in
whole or in part), then in each such case the Shares subject to such Award or
award under the Prior Plan shall, to the extent of such forfeiture, expiration
or cash settlement, be added to the Shares available for Awards under the Plan.
In the event that withholding tax liabilities arising from an Award other than
an Option or Stock Appreciation Right or, after December 31, 2015, an award
other than an option or stock appreciation right under the Prior Plan are
satisfied by the tendering of Shares (either actually or by attestation) or by
the withholding of Shares by the Company, the Shares so tendered or withheld
shall be added to the Shares available for Awards under the Plan.
3.3.No Recycling of Options or SARs. Notwithstanding anything to the contrary
contained herein, the following Shares shall not be added to the Shares
authorized for grant under Section 3.1: (i) Shares tendered by the Participant
or withheld by the Company in payment of the purchase price of an Option or,
after December 31, 2015, an option under the Prior Plan, (ii) Shares tendered by
the Participant or withheld by the Company to satisfy any tax withholding
obligation with respect to Options or Stock Appreciation Rights or, after
December 31, 2015, options or stock appreciation rights under the Prior Plan,
(iii) Shares subject to a Stock Appreciation Right or, after December 31, 2015,
a stock appreciation right under the Prior Plan that are not issued in
connection with its stock settlement on exercise thereof, and (iv) Shares
reacquired by the Company on the open market or otherwise using cash proceeds
from the exercise of Options or, after December 31, 2015, options under the
Prior Plan.
3.4.ISO Maximum. In no event shall the number of Shares issued upon the exercise
of Incentive Stock Options exceed 800,000 Shares, subject to adjustment as
provided in Section 12.
3.5.Limitations on Grants to Individual Participants. Subject to adjustment as
provided in Section 12, the following limits will apply to Awards of the
specified type granted to any one Participant in any single calendar year:
i.Appreciation Awards-Options and Share Appreciation Rights: 200,000 Shares;
ii.Full Value Awards-Restricted Share Awards, Restricted Share Unit Awards,
Performance Share Awards and/or Performance Unit Awards that are denominated in
Shares: 150,000 Shares; and
iii.Cash Awards-Performance Awards that are denominated in cash: $10 million.
In applying the foregoing limits, (a) all Awards of the specified type granted
to the same Participant in the same calendar year will be aggregated and made
subject to one limit; (b) the limits applicable to Options and Share
Appreciation Rights refer to the number of Shares subject to those Awards; (c)
the Share limit under clause (ii) refers to the maximum number of Shares that
may be delivered under an Award or Awards of the type specified in clause (ii)
assuming a maximum payout; (d) the dollar limit under clause (iii) refers to the
maximum dollar amount payable under an Award or Awards of the type specified in
clause (iii) assuming a maximum payout, (e) the respective limits for Awards of
the type specified in clause (ii) and clause (iii) are only applicable to
Qualified Performance-Based Awards, and (f) each of the specified limits in
clauses (i), (ii) and (iii) is multiplied by two (2) for Awards granted to a
Participant in the year employment commences.





--------------------------------------------------------------------------------






3.6.Limitations on Awards to Nonemployee Directors. Notwithstanding any
provision contained herein to the contrary, the maximum number of Shares subject
to Awards granted during a single calendar year to any Nonemployee Director,
taken together with any cash fees paid to such Nonemployee Director during the
calendar year, shall not exceed $350,000 in total value (calculating the value
of any such Awards based on the grant date fair value of such Awards for
financial reporting purposes); provided, that the Board may make exceptions to
this limit for individual Nonemployee Directors in extraordinary circumstances
as the Board may determine in its sole discretion, so long as (x) the aggregate
limit does not exceed $500,000 in total value during a calendar year and (y) the
Nonemployee Director receiving such additional compensation does not participate
in the decision to award such compensation or in other contemporaneous
compensation decisions involving Nonemployee Directors.. Substitute Awards.
Substitute Awards shall not reduce the Shares authorized for grant under the
Plan or the applicable limitations for grant to a Participant under Section 3,
nor shall Shares subject to a Substitute Award again be available for Awards
under the Plan as provided in Section 3. Additionally, in the event that a
company acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines has shares available under a pre-existing plan approved
by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards under the Plan and shall not reduce the Shares authorized for grant under
the Plan; provided that Awards using such available shares shall not be made
after the date awards or grants could have been made under the terms of the
pre-existing plan, absent the acquisition or combination, and shall only be made
to individuals who were not Employees or Nonemployee Directors prior to such
acquisition or combination.
3.7.Awards Settled in Cash. Awards (including awards outstanding under the 2007
Plan) valued by reference to Shares that are settled in equivalent cash or
property value will not count against the limitations in this Section 3.
3.8.Character of Shares. Any Shares issued hereunder may consist, in whole or in
part, of authorized and unissued shares, treasury shares or shares purchased in
the open market or otherwise.
3.9.Minimum Vesting Conditions. Notwithstanding any Plan provision to the
contrary, Participants who are granted Options and Stock Appreciation Rights
will be required to continue to provide services to the Company (or a
Subsidiary) for not less than one-year following the date of grant in order for
any such Options and Stock Appreciation Rights to fully or partially vest or be
exercisable (other than in case of death, disability or a Change in Control).
Notwithstanding the foregoing, up to five percent of the available Shares
authorized for issuance under the Plan pursuant to Section 3.1 may provide for
vesting of Options and Stock Appreciation Rights, partially or in full, in less
than one-year.
4.Plan Administration.
4.1.Board Committee Administration. This Plan shall be administered by the
Compensation Committee of the Board. The interpretation and construction by the
Committee of any provision of this Plan or of any Award Agreement and any
determination by the Committee pursuant to any provision of this Plan or any
such agreement, notification or document, shall be final and conclusive. No
member of the Committee shall be liable to any person for any such action taken
or determination made in good faith.
4.2.Committee Delegation. The Committee may delegate to one or more officers of
the Company the authority to grant Awards to Participants who are not
non-employee directors or executive officers of the Company, provided that the
Committee shall have fixed the total number of shares of Stock subject to such
grants. Any such delegation shall be subject to the limitations of the Kentucky
Business Corporation Act.





--------------------------------------------------------------------------------






5.Options.  The Committee may from time to time authorize grants to Participants
of options to purchase Shares upon such terms and conditions as the Committee
may determine in accordance with the following provisions:
5.1.Number of Shares. Each grant shall specify the number of Shares to which it
pertains.
5.2.Option Price. Other than with respect to a Substitute Award, each grant
shall specify an Option Price per Share, which shall be equal to or greater than
the Fair Market Value per Share on the Grant Date. With respect to an Option
granted as a Substitute Award, which substitution occurs in connection with a
transaction to which Code Section 424(a) or Code Section 409A is applicable, the
exercise price may be computed in accordance with such Code Section and the
regulations thereunder and the Option may contain such other terms and
conditions as the Committee may prescribe to cause such substitute Option to
contain as nearly as possible the same terms and conditions (including the
applicable vesting and termination provisions) as those contained in the
previously issued option being replaced.
5.3.Consideration. Each grant shall specify the form of consideration to be paid
in satisfaction of the Option Price and the manner of payment of such
consideration, which may include (i) cash in the form of currency or check or
other cash equivalent acceptable to the Company, (ii) nonforfeitable,
unrestricted Shares owned by the Optionee which have a value at the time of
exercise that is equal to the Option Price, (iii) any other legal consideration
that the Committee may deem appropriate, including without limitation any form
of consideration authorized under Section 5.4, on such basis as the Committee
may determine in accordance with this Plan, or (iv) any combination of the
foregoing.
5.4.Cashless Exercise. To the extent permitted by applicable law, any grant may
provide for payment of the Option Price in whole or in part by delivery (on a
form prescribed by the Committee) of an irrevocable direction to a securities
broker to sell Shares and delivery all or part of the sales proceeds to the
Company in payment of the Option Price and, if applicable, the amount necessary
to satisfy the Company’s withholding obligations at the minimum statutory
withholding rates, including, but not limited to, U.S. Federal and state income
taxes, payroll taxes and foreign taxes, if applicable.
5.5.Performance-Based Options. Any grant of an Option may specify Performance
Objectives that must be achieved as a condition to exercise of the Option.
5.6.Vesting. Each Option grant may specify a period of continuous employment of
the Optionee by the Company or any Subsidiary (or, in the case of a Nonemployee
Director, service on the Board) that is necessary before the Options or
installments thereof shall become exercisable.
5.7.ISO Dollar Limitation. Options granted under this Plan may be Incentive
Stock Options, Nonqualified Stock Options or a combination of the foregoing,
provided that only Nonqualified Stock Options may be granted to Nonemployee
Directors. Each grant shall specify whether (or the extent to which) the Option
is an Incentive Stock Option or a Nonqualified Stock Option. Notwithstanding any
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Options designated as Incentive Stock Options are
exercisable for the first time by an Optionee during any calendar year (under
all plans of the Company) exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options.
5.8.Exercise Period. No Option granted under this Plan may be exercised more
than ten years from the Grant Date. Notwithstanding the foregoing, in the event
that on the last business day of the term of an Option (i) the exercise of the
Option, other than an Incentive Stock Option, is prohibited by applicable law or
(ii) Shares may not be purchased or sold by certain employees or directors of
the Company due to the “black-out period” of a Company policy or a “lock-up”
agreement undertaken in connection with an issuance of securities by the
Company, the term shall be extended for a period of thirty (30) days following
the end of the legal prohibition, black-out period or lock-up agreement to the
extent such extension does not cause adverse tax consequences to the Participant
under Section 409A of the Code.
5.9.Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.





--------------------------------------------------------------------------------






6.Stock Appreciation Rights. The Committee may also authorize grants to
Participants of Stock Appreciation Rights. A Stock Appreciation Right is the
right of the Participant to receive from the Company an amount, which shall be
determined by the Committee and shall be expressed as a percentage (not
exceeding 100 percent) of the Spread at the time of the exercise of such right.
Any grant of Stock Appreciation Rights under this Plan shall be upon such terms
and conditions as the Committee may determine in accordance with the following
provisions:
6.1.Payment in Cash or Shares. Any grant may specify that the amount payable
upon the exercise of a Stock Appreciation Right may be paid by the Company in
cash, Shares or any combination thereof as specified in the Award agreement and
may (i) either grant to the Participant or reserve to the Committee the right to
elect among those alternatives or (ii) preclude the right of the Participant to
receive and the Company to issue Shares or other equity securities in lieu of
cash.
6.2.Maximum SAR Payment. Any grant may specify that the amount payable upon the
exercise of a Stock Appreciation Right shall not exceed a maximum specified by
the Committee on the Grant Date.
6.3.Vesting. Any grant may specify a period of continuous employment of the
Participant by the Company or any Subsidiary (or, in the case of a Nonemployee
Director, service on the Board) that is necessary before the Stock Appreciation
Rights or installments thereof shall become exercisable.
6.4.Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall describe the subject Stock Appreciation Rights, identify any related
Options, state that the Stock Appreciation Rights are subject to all of the
terms and conditions of this Plan and contain such other terms and provisions as
the Committee may determine consistent with this Plan.
6.5.Tandem Stock Appreciation Rights. Each grant of a Tandem Stock Appreciation
Right shall provide that such Tandem Stock Appreciation Right may be exercised
only (i) at a time when the related Option (or any similar right granted under
any other plan of the Company) is also exercisable and the Spread is positive;
and (ii) by surrender of the related Option (or such other right) for
cancellation.
6.6.Exercise Period. Any grant may specify (i) a waiting period or periods
before Stock Appreciation Rights shall become exercisable and (ii) permissible
dates or periods on or during which Stock Appreciation Rights shall be
exercisable. No Stock Appreciation Right granted under this Plan may be
exercised more than ten years from the Grant Date. Notwithstanding the
foregoing, in the event that on the last business day of the term of a Stock
Appreciation Right (x) the exercise of the Stock Appreciation Right is
prohibited by applicable law or (y) Shares may not be purchased or sold by
certain employees or directors of the Company due to the “black-out period” of a
Company policy or a “lock-up” agreement undertaken in connection with an
issuance of securities by the Company, the term shall be extended for a period
of thirty (30) days following the end of the legal prohibition, black-out period
or lock-up agreement to the extent such extension does not cause adverse tax
consequences to the Participant under Section 409A of the Code.
6.7.Freestanding Stock Appreciation Rights. Regarding Freestanding Stock
Appreciation Rights only:
i.Each grant shall specify in respect of each Freestanding Stock Appreciation
Right a Base Price per Share, which shall be equal to or greater than the Fair
Market Value on the Grant Date;
ii.Successive grants may be made to the same Participant regardless of whether
any Freestanding Stock Appreciation Rights previously granted to such
Participant remain unexercised; and
iii.Each grant shall specify the period or periods of continuous employment of
the Participant by the Company or any Subsidiary that are necessary before the
Freestanding Stock Appreciation Rights or installments thereof shall become
exercisable.
7.Restricted Shares. The Committee may also authorize grants to Participants of
Restricted Shares upon such terms and conditions as the Committee may determine
in accordance with the following provisions:





--------------------------------------------------------------------------------






7.1.Transfer of Shares. Each grant shall constitute an immediate transfer of the
ownership of Shares to the Participant in consideration of the performance of
services, subject to the substantial risk of forfeiture and restrictions on
transfer hereinafter referred to.
7.2.Substantial Risk of Forfeiture. Each grant shall provide that the Restricted
Shares covered thereby shall be subject to a “substantial risk of forfeiture”
within the meaning of Code Section 83 for a period to be determined by the
Committee on the Grant Date.
7.3.Dividends, Voting and Other Ownership Rights. Unless otherwise determined by
the Committee, an award of Restricted Shares shall entitle the Participant to
dividend, voting and other ownership rights during the period for which such
substantial risk of forfeiture is to continue.
7.4.Restrictions on Transfer. Each grant shall provide that, during the period
for which such substantial risk of forfeiture is to continue, the
transferability of the Restricted Shares shall be prohibited or restricted in
the manner and to the extent prescribed by the Committee on the Grant Date. Such
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Shares to a
continuing substantial risk of forfeiture in the hands of any transferee.
7.5.Performance-Based Restricted Shares. Any grant or the vesting thereof may be
further conditioned upon the attainment of Performance Objectives established by
the Committee in accordance with the applicable provisions of Section 9
regarding Performance Shares and Performance Units.
7.6.Dividends. Any grant may require that any or all dividends or other
distributions paid on the Restricted Shares during the period of such
restrictions (i) be automatically sequestered by the Company or (ii) be
automatically sequestered and reinvested on an immediate or deferred basis in
additional Shares, which may be subject to the same restrictions as the
underlying Award or such other restrictions as the Committee may determine.
Notwithstanding anything contained herein to the contrary, dividends on
Restricted Shares that vest based on the achievement of performance goals will
not be paid unless and to the extent the Award is earned.
7.7.Award Agreements. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan. Unless otherwise directed by the Committee, all certificates
representing Restricted Shares, together with a stock power that shall be
endorsed in blank by the Participant with respect to such Shares, shall be held
in custody by the Company until all restrictions thereon lapse.
8.Restricted Share Units. The Committee may authorize grants of Restricted Share
Units to Participants upon such terms and conditions as the Committee may
determine in accordance with the following provisions:
8.1.Deferred Compensation. Each grant shall constitute the agreement by the
Company to issue or transfer Shares to the Participant in the future in
consideration of the performance of services, subject to the fulfillment during
the Deferral Period of such conditions as the Committee may specify.
8.2.Deferral Period. Each grant shall provide that the Restricted Share Units
covered thereby shall be subject to a Deferral Period, which shall be fixed by
the Committee on the Grant Date.
8.3.Dividend Equivalents and Other Ownership Rights. During the Deferral Period,
the Participant shall not have any right to transfer any rights under the
subject Award, shall not have any rights of ownership in the Restricted Share
Units and shall not have any right to vote such shares, but the Committee may on
or after the Grant Date authorize the payment of dividend equivalents on such
shares in cash or additional Shares on a current, deferred or contingent basis.
Notwithstanding anything contained herein to the contrary, dividend equivalents
on Restricted Share Units that vest based on the achievement of performance
goals will not be paid unless and to the extent the Award is earned.
8.4.Performance Objectives. Any grant or the vesting thereof may be further
conditioned upon the attainment of Performance Objectives established by the
Committee in accordance with the applicable provisions of Section 9 regarding
Performance Shares and Performance Units.
8.5.Award Agreement. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.





--------------------------------------------------------------------------------






9.Performance Awards. The Committee may also authorize grants of Performance
Shares, Performance Units and Performance Cash, which shall become payable to
the Participant upon the achievement of specified Performance Objectives, upon
such terms and conditions as the Committee may determine in accordance with the
following provisions:
9.1.Number of Performance Shares or Units; Amount of Performance Cash. Each
grant shall specify the number of Performance Shares or Performance Units, or
amount of Performance Cash, to which it pertains.
9.2.Performance Period. The Performance Period with respect to each Performance
Award shall commence on the Grant Date or such other date as the Committee
determines.
9.3.Performance Objectives. Each grant shall specify the Performance Objectives
that are to be achieved by the Participant.
9.4.Threshold Performance Objectives. Each grant may specify in respect of the
specified Performance Objectives a minimum acceptable level of achievement below
which no payment will be made and may set forth a formula for determining the
amount of any payment to be made if performance is at or above such minimum
acceptable level but falls short of the maximum achievement of the specified
Performance Objectives.
9.5.Payment of Performance Awards. Each grant shall specify the time and manner
of payment of Performance Awards that shall have been earned, and any grant may
specify that any such amount may be paid by the Company in cash, Shares or any
combination thereof as specified in the Award agreement and may either grant to
the Participant or reserve to the Committee the right to elect among those
alternatives.
9.6.Dividend Equivalents. Any grant of Performance Shares may provide for the
payment to the Participant of dividend equivalents thereon in cash or additional
Shares on a current, deferred or contingent basis. Notwithstanding anything
contained herein to the contrary, dividend equivalents on Performance Shares
that vest based on the achievement of performance goals will not be paid unless
and to the extent the Award is earned.
9.7.Award Agreement. Each grant shall be evidenced by an Award Agreement which
shall state that the Performance Shares or Performance Units are subject to all
of the terms and conditions of this Plan and such other terms and provisions as
the Committee may determine consistent with this Plan.
10.Annual Retainer/Meeting Fees. The Committee may authorize grants of
Restricted Share Units to Nonemployee Directors relating to the Annual
Retainer/Meeting Fees for Board members upon such terms and conditions as the
Committee may determine. Each grant shall be evidenced by an Award Agreement
containing such terms and provisions as the Committee may determine consistent
with this Plan.
11.Transferability.
11.1.Transfer Restrictions. Except as provided in Section 11.2, no Award granted
under this Plan shall be transferable by a Participant other than by will or the
laws of descent and distribution, and Options and Stock Appreciation Rights
shall be exercisable during a Participant’s lifetime only by the Participant or,
in the event of the Participant’s legal incapacity, by his guardian or legal
representative acting in a fiduciary capacity on behalf of the Participant under
state law. Any attempt to transfer an Award in violation of this Plan shall
render such Award null and void.
11.2.Limited Transfer Rights. The Committee may expressly provide in an Award
agreement (or an amendment to an Award agreement) that a Participant may
transfer without consideration such Award (other than an Incentive Stock
Option), in whole or in part, to a spouse or lineal descendant (a “Family
Member”), a trust for the exclusive benefit of Family Members, a partnership or
other entity in which all the beneficial owners are Family Members, or any other
entity affiliated with the Participant that may be approved by the Committee.
Subsequent transfers of Awards shall be prohibited except in accordance with
this Section 11.2. All terms and conditions of the Award, including provisions
relating to the termination of the Participant’s employment or service with the
Company or a Subsidiary, shall continue to apply following a transfer made in
accordance with this Section 11.2.





--------------------------------------------------------------------------------






11.3.Restrictions on Transfer. Any Award made under this Plan may provide that
all or any part of the Shares that are (i) to be issued or transferred by the
Company upon the exercise of Options or Stock Appreciation Rights, upon the
termination of the Deferral Period applicable to Restricted Share Units or upon
payment under any grant of Performance Shares or Performance Units, or (ii) no
longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 7, shall be subject to further restrictions upon
transfer.
12.Adjustments. The Committee shall make or provide for such adjustments in the
(a) the number of Shares specified under Section 3.1, 3.4 and 3.5, (b) the
number of Shares covered by outstanding Options, Stock Appreciation Rights,
Restricted Share Units, Restricted Shares and Performance Shares granted
hereunder, (c) prices per share applicable to such Options and Stock
Appreciation Rights, and (d) kind of shares covered thereby (including shares of
another issuer), as the Committee in its sole discretion may in good faith
determine to be equitably required in order to prevent dilution or enlargement
of the rights of Participants that otherwise would result from (x) any
extraordinary cash dividend, stock dividend, stock split, combination or
exchange of Shares, recapitalization or other change in the capital structure of
the Company, (y) any merger, consolidation, spin-off, spin-out, split-off,
split-up, reorganization, partial or complete liquidation or other distribution
of assets (other than a normal cash dividend), issuance of rights or warrants to
purchase securities or (z) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Committee may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it may in
good faith determine to be equitable under the circumstances and may require in
connection therewith the surrender of all Awards so replaced. The Committee may
also make or provide for such adjustments in each of the limitations specified
in Section 3 as the Committee in its sole discretion may in good faith determine
to be appropriate in order to reflect any transaction or event described in this
Section 12.
13.Fractional Shares. The Company shall not be required to issue any fractional
Shares pursuant to this Plan. The Committee may provide for the elimination of
fractions or for the settlement thereof in cash.
14.Change in Control Provisions.
14.1.Impact on Certain Awards. Unless otherwise provided in an Award Agreement,
the Committee shall have the right to provide in the event of a Change in
Control of the Company: (i) Options and Stock Appreciation Rights outstanding as
of the date of the Change in Control shall be cancelled and terminated without
payment if the Fair Market Value of one Share as of the date of the Change in
Control is less than the per Share Option exercise price or Stock Appreciation
Right grant price, and (ii) all Performance Awards shall be (x) considered to be
earned and payable based on achievement of performance goals or based on target
performance (either in full or pro rata based on the portion of Performance
Period completed as of the date of the Change in Control), and any limitations
or other restrictions shall lapse and such Performance Awards shall be
immediately settled or distributed or (y) converted into Restricted Share or
Restricted Share Unit Awards based on achievement of performance goals or based
on target performance (either in full or pro rata based on the portion of
Performance Period completed as of the date of the Change in Control) that are
subject to Section 14.2.
14.2.Assumption or Substitution of Certain Awards. (a) Unless otherwise provided
in an Award Agreement, in the event of a Change in Control of the Company in
which the successor company assumes or substitutes for an Option, Stock
Appreciation Right, Restricted Share Award or Restricted Share Unit Award (or in
which the Company is the ultimate parent corporation and continues the Award),
if a Participant’s employment with such successor company (or the Company) or a
subsidiary thereof terminates within 24 months following such Change in Control
(or such other period set forth in the Award Agreement, including prior thereto
if applicable) and under the circumstances specified in the Award Agreement: (i)
Options and Stock Appreciation Rights outstanding as of the date of such
termination of employment will immediately vest, become fully exercisable and
shall remain exercisable for a two-year period (or if earlier, until the
original expiration date set forth in the Award Agreement), (ii) the
restrictions, limitations and other conditions applicable to Restricted Share
and Restricted Share Units outstanding as of the date of such





--------------------------------------------------------------------------------






termination of employment shall lapse and the Restricted Share and Restricted
Share Units shall become free of all restrictions, limitations and conditions
and become fully vested, and (iii) the restrictions, limitations and other
conditions applicable to any other Awards shall lapse, and such other Awards
shall become free of all restrictions, limitations and conditions and become
fully vested and transferable. For the purposes of this Section 14.2, an Option,
Stock Appreciation Right, Restricted Share Award, or Restricted Share Unit Award
shall be considered assumed or substituted for if following the Change in
Control the Award confers the right to purchase or receive, for each Share
subject to the Option, Stock Appreciation Right, Restricted Share Award, or
Restricted Share Unit Award immediately prior to the Change in Control, the
consideration (whether shares, cash or other securities or property) received in
the transaction constituting a Change in Control by holders of Shares for each
Share held on the effective date of such transaction (and if holders were
offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the transaction constituting a Change in Control
is not solely common stock of the successor company, the Committee may, with the
consent of the successor company, provide that the consideration to be received
upon the exercise or vesting of an Option, Stock Appreciation Right, Restricted
Share Award, or Restricted Share Unit Award, for each Share subject thereto,
will be solely common stock of the successor company with a fair market value
substantially equal to the per Share consideration received by holders of Shares
in the transaction constituting a Change in Control. The determination of what
fair market value is substantially equal shall be made by the Committee in its
sole discretion and its determination shall be conclusive and binding.
a.Unless otherwise provided in an Award Agreement, in the event of a Change in
Control of the Company, to the extent the successor company does not assume or
substitute for an Option, Stock Appreciation Right, Restricted Share Award, or
Restricted Share Unit Award (or in which the Company is the ultimate parent
corporation and does not continue the Award), then immediately prior to the
Change in Control: (i) those Options and Stock Appreciation Rights outstanding
as of the date of the Change in Control that are not assumed or substituted for
(or continued) shall immediately vest and become fully exercisable, (ii)
restrictions, limitations and other conditions applicable to Restricted Share
and Restricted Share Units that are not assumed or substituted for (or
continued) shall lapse and the Restricted Share and Restricted Share Units shall
become free of all restrictions, limitations and conditions and become fully
vested, and (iii) the restrictions, other limitations and other conditions
applicable to any other Awards that are not assumed or substituted for (or
continued) shall lapse, and such other Awards shall become free of all
restrictions, limitations and conditions and become fully vested and
transferable.
b.The Committee, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Option and Stock Appreciation Right
outstanding shall terminate within a specified number of days after notice to
the Participant, and/or that each Participant shall receive, with respect to
each Share subject to such Option or Stock Appreciation Right, an amount equal
to the excess of the Fair Market Value of such Share immediately prior to the
occurrence of such Change in Control over the exercise price per Share of such
Option and/or Stock Appreciation Right; such amount to be payable in cash, in
one or more kinds of stock or property (including the stock or property, if any,
payable in the transaction) or in a combination thereof, as the Committee, in
its discretion, shall determine.
15.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes in connection with any payment made or
benefit realized by a Participant or other person under this Plan, it shall be a
condition to the receipt of such payment or the realization of such benefit that
the Participant or such other person make arrangements satisfactory to the
Company for payment of all such taxes required to be withheld. At the discretion
of the Committee, such arrangements may include relinquishment of a portion of
such benefit.
16.Certain Terminations of Employment, Hardship and Approved Leaves of Absence.
Notwithstanding any other provision of this Plan to the contrary, in the event
of termination of employment by reason of death, disability, normal retirement,
early retirement with the consent of the Company or leave of absence approved by
the Company, or in the event of hardship or other special circumstances, of a





--------------------------------------------------------------------------------






Participant who holds an Option or Stock Appreciation Right that is not
immediately and fully exercisable, any Restricted Shares as to which the
substantial risk of forfeiture or the prohibition or restriction on transfer has
not lapsed, any Restricted Share Units as to which the Deferral Period is not
complete, any Performance Shares or Performance Units that have not been fully
earned, or any Shares that are subject to any transfer restriction pursuant to
Section 11.3, the Committee may in its sole discretion take any action that it
deems to be equitable under the circumstances or in the best interests of the
Company, including, without limitation, waiving or modifying any limitation or
requirement with respect to any Award under this Plan.
17.Foreign Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for Awards to Participants who are foreign nationals, or who are
employed by or perform services for the Company or any Subsidiary outside of the
United States of America, as the Committee may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Committee may approve such supplements to, or amendments, restatements or
alternative versions of, this Plan as it may consider necessary or appropriate
for such purposes without thereby affecting the terms of this Plan as in effect
for any other purpose, provided that no such supplements, amendments,
restatements or alternative versions shall include any provisions that are
inconsistent with the terms of this Plan, as then in effect, unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the stockholders of the Company.
18.Amendments and Other Matters.
18.1.Plan Amendments. This Plan may be amended from time to time by the Board,
but no such amendment shall (a) impair the rights of a Participant with respect
to a previously granted Award without the Participant’s consent, except with
respect to an amendment that is necessary to be made in order to comply with
applicable law, stock exchanges rules or accounting rules, or (b) increase any
of the limitations specified in Section 3, other than to reflect an adjustment
made in accordance with Section 12, without the further approval of the
stockholders of the Company. The Board may condition any amendment on the
approval of the stockholders of the Company if such approval is necessary or
deemed advisable with respect to the applicable listing or other requirements of
a national securities exchange or other applicable laws, policies or
regulations.
18.2.Award Deferrals. The Committee may permit Participants to elect to defer
the issuance of Shares or the settlement of Awards in cash under the Plan
pursuant to such rules, procedures or programs as it may establish for purposes
of this Plan. In the case of an award of Restricted Shares, the deferral may be
effected by the Participant’s agreement to forego or exchange his or her award
of Restricted Shares and receive an award of Restricted Share Units. The
Committee also may provide that deferred settlements include the payment or
crediting of interest on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferral amounts are denominated in Shares.
18.3.Conditional Awards. The Committee may condition the grant of any award or
combination of Awards under the Plan on the surrender or deferral by the
Participant of his or her right to receive a cash bonus or other compensation
otherwise payable by the Company or any Subsidiary to the Participant.
18.4.Repricing Prohibited. Except as provided in Section 12, the Committee shall
not without the approval of the Company’s stockholders (a) lower the exercise
price per Share of an Option or Stock Appreciation Right after it is granted,
(b) cancel an Option or Stock Appreciation Right when the exercise price per
Share exceeds the Fair Market Value of one Share in exchange for cash or another
Award (other than in connection with a Change in Control as defined in Section
2.5), or (c) take any other action with respect to an Option or Stock
Appreciation Right that would be treated as a repricing under the rules and
regulations of the principal U.S. national securities exchange on which the
Shares are listed.
18.5.No Employment Right. This Plan shall not confer upon any Participant any
right with respect to continuance of employment or other service with the
Company or any Subsidiary and shall not interfere in any way with any right that
the Company or any Subsidiary would otherwise have to terminate any
Participant’s employment or other service at any time.





--------------------------------------------------------------------------------






18.6.Tax Qualification. To the extent that any provision of this Plan would
prevent any Option that was intended to qualify under particular provisions of
the Code from so qualifying, such provision of this Plan shall be null and void
with respect to such Option, provided that such provision shall remain in effect
with respect to other Options, and there shall be no further effect on any
provision of this Plan.
18.7.Compliance with Section 409A of the Code. Notwithstanding any provision of
the Plan to the contrary, this Plan is intended to comply and shall be
administered in a manner that is intended to comply with Section 409A of the
Code and shall be construed and interpreted in accordance with such intent. To
the extent that an Award or the payment, settlement or deferral thereof is
subject to Section 409A of the Code, the Award shall be granted, paid, settled
or deferred in a manner that will comply with Section 409A of the Code,
including regulations or other guidance issued with respect thereto, except as
otherwise determined by the Committee. Any provision of this Plan that would
cause the grant of an Award or the payment, settlement or deferral thereof to
fail to satisfy Section 409A of the Code shall be amended to comply with Section
409A of the Code on a timely basis, which may be made on a retroactive basis, in
accordance with regulations and other guidance issued under Section 409A of the
Code. Each Participant is solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on or in respect of such Participant
in connection with this Plan or any Award (including any taxes or penalties
under Section 409A of the Code), and neither the Company nor any Affiliate shall
have any obligation to indemnify or otherwise hold such Participant (or any
beneficiary) harmless from any or all of such taxes or penalties.
Notwithstanding anything in the Plan to the contrary, if a Participant is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
no payments or deliveries in respect of any Awards that are “deferred
compensation” subject to Section 409A of the Code shall be made to such
Participant prior to the date that is six months after the date of such
Participant’s “separation from service” (as defined in Section 409A of the Code)
or, if earlier, the Participant’s date of death. Following any applicable six
month delay, all such delayed payments or deliveries will be paid or delivered
(without interest) in a single lump sum on the earliest date permitted under
Section 409A of the Code that is also a business day. Unless otherwise provided
by the Committee, in the event that the timing of payments in respect of any
Award (that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code and any Treasury Regulations promulgated thereunder or (B) a
disability, no such acceleration shall be permitted unless the disability also
satisfies the definition of “Disability” pursuant to Section 409A of the Code
and any Treasury Regulations promulgated thereunder.
19.Effective Date. This Plan shall become effective upon its approval by the
stockholders of the Company.
20.Termination. This Plan shall terminate on the tenth anniversary of the date
upon which it is approved by the stockholders of the Company (and, with respect
to Incentive Stock Options, on the tenth anniversary of the date upon which it
is approved by the Board), and no Award shall be granted after that date.
21.Recoupment of Awards. To the extent a Participant violates the Company’s
Corporate Governance Policy (which is incorporated herein by reference) or to
the extent otherwise required under the Dodd-Frank Act or the Company’s
Executive Incentive Compensation Recoupment Policy (which is incorporated herein
by reference), the Participant shall be obligated to return to Company all
Shares previously delivered to the Participant hereunder (or in the event such
Shares subsequently were sold by the Participant, the Participant shall disgorge
to the Company all value received in such sale(s)) and any obligation for the
Company to deliver any future Shares hereunder shall cease and shall be rendered
null and void.
22.Governing Law. The validity, construction and effect of this Plan and any
Award hereunder will be determined in accordance with the laws of the
Commonwealth of Kentucky.







--------------------------------------------------------------------------------






Executed as of this _____ day of __________, 2016.




 
 
CHURCHILL DOWNS INCORPORATED
 
 
By:
 
 
 
Title:
 





Firmwide:137693651.1 067818.1001





